Citation Nr: 1137190	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that this claim was denied by the Board in a decision dated in December 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2011, the Court vacated the Board's December 2009 decision and remanded this matter to the Board for action consistent with the Order.

The Board further notes that in December 2009 the Board remanded the issue of entitlement to service connection for psychiatric disability other than PTSD for development and adjudication by the originating agency.  Thereafter, the remanded issue was resolved by a September 2010 rating decision granting service connection for the Veteran's depressive disorder.  


REMAND

The Veteran asserts that he has combat-related PTSD based on his experiences in Vietnam, specifically that he came under incoming fire many times while he served in Vietnam at the Lai Khe base camp with Company A of the 554th Engineering Battalion (Construction) from May 1970 to April 1971.  

The Court's March 2011 Order found that the RO's request for stressor verification from the United States Armed Service Center for Research of Unit Records (CURR) of attacks that occurred in Vietnam at the Lai Khe base camp was improperly limited to a two-month period between April 1, 1970 and May 31, 1970.  

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should take appropriate development to verify the Veteran's claimed in-service stressors, or the involvement of his unit in the alleged incidents, including submitting details of the alleged "incoming fire" along with the Veteran's unit number and complete dates of service in Vietnam as indicated in his personnel file, to CURR.  The RO or the AMC should submit as many requests to CURR as are necessary to cover the period from June 1970 to April 1971.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, if any alleged stressor is verified and the medical evidence of record is not sufficient to decide the claim, the RO or the AMC should afford the Veteran another VA examination to determine if has PTSD as a result of the verified stressor(s).

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


